
	
		II
		110th CONGRESS
		1st Session
		S. 35
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Coleman (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend section 7209 of the Intelligence Reform and
		  Terrorism Prevention Act of 2004 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Hemisphere Traveler
			 Improvement Act of 2007.
		2.CertificationsSection 7209(b)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1185 note) is
			 amended—
			(1)in subparagraph
			 (B)—
				(A)in clause
			 (v)—
					(i)by
			 striking process and inserting read; and
					(ii)inserting
			 at all ports of entry after installed;
					(B)in clause (vi),
			 by striking and at the end;
				(C)in clause (vii),
			 by striking the period at the end and inserting a semicolon; and
				(D)by adding at the
			 end the following:
					
						(viii)a pilot
				program in which not fewer than 1 State has been initiated and evaluated to
				determine if an enhanced driver’s license, which is machine-readable and
				tamper-proof, not valid for certification of citizenship for any purpose other
				than admission into the United States from Canada, and issued by such State to
				an individual, may permit the individual to use the individual's driver’s
				license to meet the documentation requirements under subparagraph (A) for entry
				into the United States from Canada at the land and sea ports of entry;
						(ix)the report
				described in subparagraph (C) has been submitted to the appropriate
				congressional committees;
						(x)a
				study has been conducted to determine the number of passports and passport
				cards that will be issued as a consequence of the documentation requirements
				under subparagraph (A); and
						(xi)sufficient
				passport adjudication personnel have been hired or contracted—
							(I)to
				accommodate—
								(aa)increased demand
				for passports as a consequence of the documentation requirements under
				subparagraph (A); and
								(bb)a
				surge in such demand during seasonal peak travel times; and
								(II)to ensure that
				the time required to issue a passport or passport card is not anticipated to
				exceed 8 weeks.
							;
				and
				(2)by adding at the
			 end the following:
				
					(C)ReportNot
				later than 180 days after the initiation of the pilot program described in
				subparagraph (B)(viii), the Secretary of Homeland Security and the Secretary of
				State shall submit to the appropriate congressional committees a report, which
				includes—
						(i)an analysis of
				the impact of the pilot program on national security;
						(ii)recommendations
				on how to expand the pilot program to other States;
						(iii)any appropriate
				statutory changes to facilitate the expansion of the pilot program to
				additional States and to citizens of Canada;
						(iv)a plan to scan
				individuals participating in the pilot program against United States terrorist
				watch lists;
						(v)an evaluation of
				and recommendations for the type of machine-readable technology that should be
				used in enhanced driver’s licenses, based on individual privacy considerations
				and the costs and feasibility of incorporating any new technology into existing
				driver’s licenses;
						(vi)recommendations
				for improving the pilot program; and
						(vii)an analysis of
				any cost savings for a citizen of the United States participating in an
				enhanced driver's license program as compared with participating in an
				alternative
				program.
						.
			3.Special rule for
			 minorsSection 7209(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8
			 U.S.C. 1185 note) is amended by adding at the end the following new
			 paragraph:
			
				(3)Special rule
				for minorsNotwithstanding any other provision of law, the
				Secretary of Homeland Security shall permit an individual to enter the United
				States without providing any evidence of citizenship if the individual—
					(A)(i)is less than 16 years
				old;
						(ii)is accompanied by the individual’s
				legal guardian;
						(iii)is entering the United States
				from Canada or Mexico;
						(iv)is a citizen of the United States
				or Canada; and
						(v)provides a birth certificate;
				or
						(B)(i)is less than 18 years
				old;
						(ii)is traveling under adult
				supervision with a public or private school group, religious group, social or
				cultural organization, or team associated with a youth athletics organization;
				and
						(iii)provides a birth
				certificate.
						.
		4.Travel
			 facilitation initiativesSection 7209 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note) is
			 amended by adding at the end the following new subsections:
			
				(e)State Driver's
				License and Identification Card Enrollment Program
					(1)In
				generalNotwithstanding any other provision of law and not later
				than 180 days after the submission of the report described in subsection
				(b)(1)(C), the Secretary of State and the Secretary of Homeland Security shall
				issue regulations to establish a State Driver's License and Identity Card
				Enrollment Program as described in this subsection (hereinafter in this
				subsection referred to as the Program) and which allows the
				Secretary of Homeland Security to enter into a memorandum of understanding with
				an appropriate official of each State that elects to participate in the
				Program.
					(2)PurposeThe
				purpose of the Program is to permit a citizen of the United States who produces
				a driver’s license or identity card that meets the requirements of paragraph
				(3) or a citizen of Canada who produces a document described in paragraph (4)
				to enter the United States from Canada by land or sea without providing any
				other documentation or evidence of citizenship.
					(3)Admission of
				citizens of the United StatesA driver's license or identity card
				meets the requirements of this paragraph if—
						(A)the license or
				card—
							(i)was issued by a
				State that is participating in the Program; and
							(ii)is tamper-proof
				and machine readable; and
							(B)the State that
				issued the license or card—
							(i)has a mechanism
				to verify the United States citizenship status of an applicant for such a
				license or card;
							(ii)does not require
				an individual to include the individual’s citizenship status on such a license
				or card; and
							(iii)manages all
				information regarding an applicant's United States citizenship status in the
				same manner as such information collected through the United States passport
				application process and prohibits any other use or distribution of such
				information.
							(4)Admission of
				citizens of Canada
						(A)In
				generalNotwithstanding any other provision of law, if the
				Secretary of State and the Secretary of Homeland Security determine that an
				identity document issued by the Government of Canada or by the Government of a
				Province or Territory of Canada meets security and information requirements
				comparable to the requirements for a driver's license or identity card
				described in paragraph (3), the Secretary of Homeland Security shall permit a
				citizen of Canada to enter the United States from Canada using such a document
				without providing any other documentation or evidence of Canadian
				citizenship.
						(B)Technology
				standardsThe Secretary of Homeland Security shall work, to the
				maximum extent possible, to ensure that an identification document issued by
				Canada that permits entry into the United States under subparagraph (A)
				utilizes technology similar to the technology utilized by identification
				documents issued by the United States or any State.
						(5)Authority to
				expandNotwithstanding any other provision of law, the Secretary
				of State and the Secretary of Homeland Security may expand the Program to
				permit an individual to enter the United States—
						(A)from a country
				other than Canada; or
						(B)using evidence of
				citizenship other than a driver's license or identity card described in
				paragraph (3) or a document described in paragraph (4).
						(6)Relationship to
				other requirementsNothing in this subsection shall have the
				effect of creating a national identity card or a certification of citizenship
				for any purpose other than admission into the United States as described in
				this subsection.
					(7)State
				definedIn this subsection, the term State means
				any of the several States of the United States, the Commonwealth of the
				Northern Mariana Islands, the Commonwealth of Puerto Rico, the District of
				Columbia, Guam, the Virgin Islands of the United States, or any other territory
				or possession of the United States.
					(f)Waiver for
				intrastate travelThe Secretary of Homeland Security shall accept
				a birth certificate as proof of citizenship for any United States citizen who
				is traveling directly from one part of a State to a noncontiguous part of that
				State through Canada, if such citizen cannot travel by land to such part of the
				State without traveling through Canada, and such travel in Canada is limited to
				no more than 2 hours.
				(g)Waiver of Pass
				Card and passport execution fees
					(1)In
				generalNotwithstanding any other provision of law, during the
				2-year period beginning on the date on which the Secretary of Homeland Security
				publishes a final rule in the Federal Register to carry out subsection (b), the
				Secretary of State shall—
						(A)designate 1
				facility in each city or port of entry designated under paragraph (2),
				including a State Department of Motor Vehicles facility located in such city or
				port of entry if the Secretary determines appropriate, in which a passport or
				passport card may be procured without an execution fee during such period;
				and
						(B)develop not fewer
				than 6 mobile enrollment teams that—
							(i)are able to issue
				passports or other identity documents issued by the Secretary of State without
				an execution fee during such period;
							(ii)are operated
				along the northern and southern borders of the United States; and
							(iii)focus on
				providing passports and other such documents to citizens of the United States
				who live in areas of the United States that are near such an international
				border and that have relatively low population density.
							(2)Designation of
				cities and ports of entryThe Secretary of State shall designate
				cities and ports of entry for purposes of paragraph (1)(A) as follows:
						(A)The Secretary
				shall designate not fewer than 3 cities or ports of entry that are 100 miles or
				less from the northern border of the United States.
						(B)The Secretary
				shall designate not fewer than 3 cities or ports of entry that are 100 miles or
				less from the southern border of the United States.
						(h)Cost-benefit
				analysisPrior to publishing a final rule in the Federal Register
				to carry out subsection (b), the Secretary of Homeland Security shall conduct a
				complete cost-benefit analysis of carrying out this section. Such analysis
				shall include analysis of—
					(1)any potential
				costs of carrying out this section on trade, travel, and the tourism industry;
				and
					(2)any potential
				savings that would result from the implementation of the State Driver's License
				and Identity Card Enrollment Program established under subsection (e) as an
				alternative to passports and passport cards.
					(i)ReportDuring
				the 2-year period beginning on the date that is the 3 months after the date on
				which the Secretary of Homeland Security begins implementation of subsection
				(b)(1)—
					(1)the Secretary of
				Homeland Security shall submit to the appropriate congressional committees a
				report not less than once every 3 months on—
						(A)the average delay
				at border crossings; and
						(B)the average
				processing time for a NEXUS card, FAST card, or SENTRI card; and
						(2)the Secretary of
				State shall submit to the appropriate congressional committees a report not
				less than once every 3 months on the average processing time for a passport or
				passport card.
					(j)Appropriate
				congressional committees definedIn this section, the term
				appropriate congressional committees means—
					(1)the Committee on
				Appropriations, the Committee on Homeland Security and Governmental Affairs,
				and the Committee on the Judiciary of the Senate; and
					(2)the Committee on
				Appropriations, the Committee on Homeland Security, and the Committee on the
				Judiciary of the House of
				Representatives.
					.
		5.Sense of
			 Congress regarding implementation of the Western Hemisphere Travel
			 InitiativeThe intent of
			 Congress in enacting section 546 of the Department of Homeland Security
			 Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1386) was to prevent
			 the Secretary of Homeland Security from implementing the plan described in
			 section 7209(b)(1) of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (8 U.S.C. 1185 note) before the earlier of June 1, 2009, or the date on
			 which the Secretary certifies to Congress that an alternative travel document,
			 known as a passport card, has been developed and widely distributed to eligible
			 citizens of the United States.
		6.Passport
			 processing staff authorities
			(a)Reemployment of
			 civil service annuitantsSection 61(a) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2733(a)) is amended—
				(1)in paragraph (1),
			 by striking To facilitate and all that follows through ,
			 the Secretary and inserting The Secretary; and
				(2)in paragraph (2),
			 by striking 2008 and inserting 2010.
				(b)Reemployment of
			 foreign service annuitantsSection 824(g) of the Foreign Service Act
			 of 1980 (22 U.S.C. 4064(g)) is amended—
				(1)in paragraph
			 (1)(B), by striking to facilitate and all that follows through
			 Afghanistan,; and
				(2)in paragraph (2),
			 by striking 2008 and inserting 2010.
				7.Report on border
			 infrastructure
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Transportation,
			 in consultation with the Secretary of Homeland Security, shall submit to the
			 appropriate congressional committees a report on the adequacy of the
			 infrastructure of the United States to manage cross-border travel associated
			 with the NEXUS, FAST, and SENTRI programs. Such report shall include
			 consideration of—
				(1)the ability of frequent travelers to access
			 dedicated lanes for such travel;
				(2)the total time required for border
			 crossing, including time spent prior to ports of entry;
				(3)the frequency, adequacy of facilities and
			 any additional delays associated with secondary inspections; and
				(4)the adequacy of readers to rapidly read
			 identity documents of such individuals.
				(b)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
				(1)the Committee on
			 Appropriations, the Committee on Homeland Security and Governmental Affairs,
			 and the Committee on the Judiciary of the Senate; and
				(2)the Committee on
			 Appropriations, the Committee on Homeland Security, and the Committee on the
			 Judiciary of the House of Representatives.
				
